Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-20 are allowed.
The following is an examiner’s statement for reason of allowance:

	The amendment filed 10/26/2021 has been entered. The amendment has overcome all of the claim objections and 112(b) rejections previously set forth - those claim objections and 112(b) rejections have been withdrawn accordingly. 
Regarding independent Claim 1: Applicant has amended Claim 1 in way that incorporates the suggestions for overcoming the previously relied upon prior art that were provided by the Examiner in the interview of 10/13/2021 (see the interview summary filed 10/21/21). In accordance with those suggestions, Claim 1 now specifies that “the air conditioning unit further comprises an arm configured to turn to shift the first panel to open the blow-in port, wherein the arm has a shaft provided directly behind the second panel such that the second panel covers the shaft in a front view” (as is shown in at least Figs. 4 and 5 of the instant application). This configuration helps to achieve, at least, “less mounting restriction” and “excellent appearance” (see at least the Abstract of the instant application). As can readily be observed in at least Figs. 5 and 6 of the previously relied upon Wada et al. reference (JP 2009127979 (A)) (hereinafter “Wada”), the comparable arm (26) and its shaft is not provided directly behind the second panel (1A) such that the second panel covers the shaft in a front view but is rather disposed behind the lower first panel (6). Thus, Wada fails to anticipate this new structural limitation in combination with the other limitations of the claim. Furthermore, no other known prior art 
Note that while the above reasons have contributed to the decision on allowability, every word and limitation in the claims have contributed to the decision on allowability.  

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        11/24/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762